PER CURIAM.
Jack W. Clouser appeals his conviction and sentence on counts charging conspiracy, robbery, kidnapping and aggravated assault. Co-defendants Louis Harper and Edward Rogers were convicted on similar charges in the same trial.
In his closing argument the prosecutor commented on the failure of co-defendant Edward Rogers to testify. Defendant *201Clouser now contends on his separate appeal thnt. the comment was prejudicial to him also since it was reasonably calculated to raise a question in the jurors’ minds as to his own failure to testify. This question was recently decided by this court in reversing the conviction of co-defendant Louis Harper. Accordingly the conviction and sentence in the instant case are reversed and the cause is remanded for a new trial. See Harper v. State, Fla.App., 2nd District, 151 So.2d 881.
Reversed.
KANNER, Acting C. J., and ALLEN and WHITE, JJ., concur.